       Case 2:19-cv-00105-MHT-JTA Document 97 Filed 08/16/21 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DE’ANGELO MANUEL, #266919,                   )
                                             )
          Plaintiff,                         )
                                             )
  v.                                         ) CASE NO. 2:19-cv-105-MHT-JTA
                                             )
KAY IVEY, et al.,                            )
                                             )
          Defendants.                        )

                                 ORDER ON MOTION

       Upon consideration of the motion filed by Plaintiff on August 13, 2021 (Doc. 96),

which the court construes as a motion to supplement response, and to the extent Plaintiff

seeks to supplement his response to Defendants’ special reports, it is

       ORDERED that this motion is GRANTED.

       DONE this 16th day of August, 2021.




                                   JERUSHA T. ADAMS
                                   UNITED STATES MAGISTRATE JUDGE
